DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electronic array light sensor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the contact imager" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-17 are rejected based on their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-6, 12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grill et al. (United States Patent Application Publication 2003/0157581), hereinafter referenced as Grill, in view of Kaplinsky (United States Patent 7,492,391).
Regarding claim 1, Grill discloses a method of image capture, the method comprising: capturing a first digital image of an at least partially luminescent target using the electronic array light sensor of the contact imager (figure 13 exhibits capturing of an image as disclosed at paragraph 78; figure 1 exhibits wherein the imager is a contact imager in which a chemiluminescent sample is imaged as disclosed at paragraph 62); and capturing a second digital image of the target using the electronic array light sensor of the contact imager (figure 10 exhibits wherein the dynamic range is expanded by capturing a second image as disclosed at paragraph 76).  However, Grill fails to disclose identifying one or more saturated pixels in the first digital image; identifying a region of interest in the first digital image, the region of interest encompassing at least some of the one or more identified saturated pixels; and the second digital image encompassing only the region of interest, and the second digital image being captured with a shorter exposure time than the first digital image.
Kaplinsky is a similar or analogous system to the claimed invention as evidenced Kaplinsky teaches an imaging device wherein the motivation of improving the dynamic range of a final image would have prompted a predictable variation of Grill by applying Kaplinsky’s known principal of identifying one or more saturated pixels in the first digital image (figure 2 exhibits step 207 in which pixel sub-frames with a luminance greater than a saturation threshold are identified as disclosed at column3 lines 20-27 and 54-58); identifying a region of interest in the first digital image, the region of interest encompassing at least some of the one or more identified saturated pixels (figure 2 exhibits step 209 in which the saturated pixels are grouped into windows which are regions of interest as disclosed at column 3 lines 64-67); and capturing a second digital image of the target using the electronic array light sensor, the second digital image encompassing only the region of interest, and the second digital image being captured with a shorter exposure time than the first digital image (figure 2 exhibits steps 210-212 in which a second image encompassing only the region of interest is captured which a shorter exposure time as disclosed at column 4 lines 1-8).
In view of the motivations such as improving the dynamic range of a final image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Grill.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 1), in addition, Kaplinsky discloses wherein the region of interest encompasses all of the saturated pixels in the first digital image (figure 2 exhibits step 215 in which when there is only one region of interest that encompasses all of the saturated pixels, the process only captures a single second image).
Regarding claim 4, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 1), in addition, Kaplinsky discloses wherein the region of interest encompasses a discrete patch of saturated pixels (column 3 lines 54-59 teach that each region of interest encompasses a discrete patch of overexposed pixels).
Regarding claim 5, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 4), in addition, Kaplinsky discloses wherein the region of interest encompasses only one of at least two discrete patches of saturated pixels (column 3 lines 54-59 teach that each region of interest encompasses a discrete patch of overexposed pixels and that other patches are separately processed).
Regarding claim 6, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 1), in addition, Kaplinsky discloses assembling a high dynamic range digital image of the target using at least the first and second digital images (figure 2 exhibits step 214 in which a high dynamic range image is assembled using the initial image and the properly exposed windows as disclosed at column 4 lines 26-31).
Regarding claim 12, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 1), however, Grill fails to disclose wherein the electronic array light sensor is a complementary metal oxide semiconductor (CMOS) sensor, and wherein capturing the second digital image of the target comprises reading fewer than all of the pixels in the electronic array light sensor.
Kaplinsky is a similar or analogous system to the claimed invention as evidenced Kaplinsky teaches an imaging device wherein the motivation of conserving power by using an addressable sensor which allows for a partial readout of the sensor would have prompted a predictable variation of Grill by applying Kaplinsky’s known principal of wherein the electronic array light sensor is a complementary metal oxide semiconductor (CMOS) sensor (figure 4 exhibits CMOS sensor 403 as disclosed at column 4 lines 49-52), and wherein capturing the second digital image of the target comprises reading fewer than all of the pixels in the electronic array light sensor (figure 2 exhibits steps 210-212 in which a second image encompassing only the region of interest is captured which a shorter exposure time as disclosed at column 4 lines 1-8).
In view of the motivations such as conserving power by using an addressable sensor which allows for a partial readout of the sensor one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Grill.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 1), in addition, Kaplinsky discloses limiting the size of the region of interest in relation to the electronic array light sensor (column 3 line 60 – column 4 line 8 teaches that the size of the region of interest is limited based on the selection of corresponding windows).
Regarding claim 18, Grill discloses an imaging device, comprising: a contact imager comprising an electronic array light sensor having a number of pixels (figures 1-3 exhibits a contact imager 14 as disclosed at paragraph 64); and a controller programmed to control the operation of the electronic array light sensor and to receive signals from the electronic array light sensor indicating the intensity of light falling respectively on the pixels of the electronic array light sensor (figure 1 exhibits controller 21 as disclosed at paragraph 64), wherein the controller is programmed to: capture a first digital image of an at least partially luminescent target using the electronic array light sensor of the contact imager (figure 13 exhibits capturing of an image as disclosed at paragraph 78; figure 1 exhibits wherein the imager is a contact imager in which a chemiluminescent sample is imaged as disclosed at paragraph 62); and capture a second digital image of the target using the electronic array light sensor of the contact imager (figure 10 exhibits wherein the dynamic range is expanded by capturing a second image as disclosed at paragraph 76).  However, Grill fails to disclose wherein the controller is programmed to: identify one or more saturated pixels in the first digital image; identify a region of interest in the first digital image, the region of interest encompassing the one or more identified saturated pixels; and wherein the second digital image encompassing only the region of interest, and the second digital image being captured with a shorter exposure time than the first digital image.
Kaplinsky is a similar or analogous system to the claimed invention as evidenced Kaplinsky teaches an imaging device wherein the motivation of improving the dynamic range of a final image would have prompted a predictable variation of Grill by applying Kaplinsky’s known principal of identifying one or more saturated pixels in the first digital image (figure 2 exhibits step 207 in which pixel sub-frames with a luminance greater than a saturation threshold are identified as disclosed at column3 lines 20-27 and 54-58); identifying a region of interest in the first digital image, the region of interest encompassing at least some of the one or more identified saturated pixels (figure 2 exhibits step 209 in which the saturated pixels are grouped into windows which are regions of interest as disclosed at column 3 lines 64-67); and capturing a second digital image of the target using the electronic array light sensor, the second digital image encompassing only the region of interest, and the second digital image being captured with a shorter exposure time than the first digital image (figure 2 exhibits steps 210-212 in which a second image encompassing only the region of interest is captured which a shorter exposure time as disclosed at column 4 lines 1-8).
In view of the motivations such as improving the dynamic range of a final image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Grill.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 19, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 18), in addition, Grill discloses wherein the electronic array light sensor is a complementary metal oxide semiconductor (CMOS) sensor or a charged coupled device (CCD) sensor (paragraph 62 teaches that the image sensor is a CCD).
Regarding claim 20, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 18), in addition, Kaplinsky discloses wherein the controller is further programmed to construct a high dynamic range digital image of the target using at least the first digital image and the second digital image (figure 2 exhibits step 214 in which a high dynamic range image is assembled using the initial image and the properly exposed windows as disclosed at column 4 lines 26-31).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grill in view of Kaplinsky and further in view of Savidge (United States Patent Application Publication 2010/0259626).
Regarding claim 2, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 1), in addition, Kaplinsky discloses wherein the first digital image encompasses the entire electronic array light sensor (figure 2 exhibits steps 201-203 in which an entire frame is captured as disclosed at column 2 lines 47-59).  However, Grill fails to disclose wherein the image is read as quickly as possible from the electronic array light sensor.
Savidge is a similar or analogous system to the claimed invention as evidenced Savidge teaches a camera wherein the motivation of as removing horizontal motion artifacts without requiring additional buffers would have prompted a predictable variation of Grill by applying Savidge’s known principal of reading out images using a rolling shutter and a CMOS image sensor (paragraphs 22 and 50 teach using a rolling shutter to read out images in a CMOS image sensor, by using a rolling shutter an image is readout as quickly as possible as compared to a global shutter in which a final line of the image has a delay in being readout after exposure completion).
In view of the motivations such as removing horizontal motion artifacts without requiring additional buffers one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kaplinsky.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 1), however, Grill fails to disclose wherein the electronic array light sensor is a complementary metal oxide semiconductor (CMOS) sensor, and wherein capturing at least one of the first digital image and the second digital image comprises the use of a rolling shutter. 
Savidge is a similar or analogous system to the claimed invention as evidenced Savidge teaches a camera wherein the motivation of as removing horizontal motion artifacts without requiring additional buffers would have prompted a predictable variation of Grill by applying Savidge’s known principal of reading out images using a rolling shutter and a CMOS sensor (paragraphs 22 and 50 teach using a rolling shutter to read out images from a CMOS sensor).
In view of the motivations such as removing horizontal motion artifacts without requiring additional buffers one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kaplinsky.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grill in view of Kaplinsky and further in view of Wallach et al. (United States Patent Application Publication 2002/0176010), hereinafter referenced as Wallach.
Regarding claim 7, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 6), however, Grill fails to disclose capturing a long-exposure digital image of the target using the electronic array light sensor, the long-exposure digital image being captured with an exposure time longer than the exposure time of the first digital image; and assembling the high dynamic range digital image using at least the first digital image, the second digital image, and the long-exposure digital image.
Wallach is a similar or analogous system to the claimed invention as evidenced Wallach teaches a camera wherein the motivation of increasing the dynamic range of low brightness areas would have prompted a predictable variation of Grill by applying Wallach’s known principal of capturing a long exposure image and using the long exposure image along with the other images to generate a high-dynamic range image (figure 8 exhibits steps 870 and 840 in which an image with increased exposure is captured for HDR processing as disclosed at paragraphs 71-73).
In view of the motivations such as increasing the dynamic range of low brightness areas one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Grill.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplinsky in view of Parks (United States Patent Application Publication 2008/0018767).
Regarding claim 14, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 1), in addition, Grill discloses wherein the electronic array light sensor is a charge coupled device (CCD) sensor (paragraph 62 teaches that the image sensor is a CCD).  However, Grill fails to disclose wherein capturing the second digital image of the target comprises shifting some charges from the CCD sensor and discarding them without conversion to numerical values.
Parks is a similar or analogous system to the claimed invention as evidenced Parks teaches camera wherein the motivation of increasing readout speed would have prompted a predictable variation of Grill by applying Parks’ known principal of imaging with a CCD sensor which can shift charges from the sensor and discard them (figure 17 exhibits a CCD which has a drain 307 which can be used to dump entire rows of charge for sub-windowing as disclosed at paragraph 69).
In view of the motivations such as increasing readout speed one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Grill.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 22, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 1), however, Grill fails to disclose wherein the electronic array light sensor comprises multiple taps.
Parks is a similar or analogous system to the claimed invention as evidenced Parks teaches camera wherein the motivation of increasing readout speed would have prompted a predictable variation of Grill by applying Parks’ known principal of imaging with a CCD sensor with multiple readout paths (figure 17 exhibits a CCD with multiple readout paths including HCCDs 301-303 as disclosed at paragraph 69).
In view of the motivations such as increasing readout speed one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Grill.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grill in view of Kaplinsky and further in view of Hakamata (United States Patent Application Publication 2002/0018649).
Regarding claim 15, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 1), in addition, Grill discloses wherein the electronic array light sensor is a charge coupled device (CCD) sensor (paragraph 62 teaches that the image sensor is a CCD).  However, Grill fails to disclose wherein capturing the second digital image of the target comprises binning of charges in the CCD sensor.
Hakamata is a similar or analogous system to the claimed invention as evidenced Hakamata teaches camera wherein the motivation of increasing readout speed would have prompted a predictable variation of Kaplinsky by applying Hakamata’s known principal of imaging with a CCD sensor in which binning is performed on a window of charges to be read out (figure 21 exhibits window Zk which is readout of the CCD using binning as disclosed at paragraphs 178 and 190).
In view of the motivations such as increasing readout speed one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Kaplinsky.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 17, Grill in view of Kaplinsky discloses everything claimed as applied above (see claim 1), however, Grill fails to disclose wherein the second digital image is captured at a lower resolution than the first digital image.
Hakamata is a similar or analogous system to the claimed invention as evidenced Hakamata teaches camera wherein the motivation of increasing readout speed would have prompted a predictable variation of Grill by applying Hakamata’s known principal of imaging with a CCD sensor in which binning is performed on a window of charges to be read out (figure 21 exhibits window Zk which is readout of the CCD using binning as disclosed at paragraphs 178 and 190, by binning the pixels in the area Zk the resolution is reduced).
In view of the motivations such as increasing readout speed one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Grill.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is objected to because the prior art of record fails to teach or suggest wherein the controller is further programmed to: identify one or more saturated pixels in the second digital image; identify a second region of interest encompassing at least some of the saturated pixels in the second digital image, the second region of interest being smaller than the first region of interest; and capture a third digital image of the target using the electronic array light sensor, the third digital image encompassing only the second region of interest, and the third digital image being captured with a shorter exposure time than the second digital image, in combination with the elements of claim 18 from which it is dependent. The closest prior art of record, Grill in view of Kaplinsky discloses the method of claim 18, however, Grill in view of Kaplinsky fails to teach or suggest “wherein the controller is further programmed to: identify one or more saturated pixels in the second digital image; identify a second region of interest encompassing at least some of the saturated pixels in the second digital image, the second region of interest being smaller than the first region of interest; and capture a third digital image of the target using the electronic array light sensor, the third digital image encompassing only the second region of interest, and the third digital image being captured with a shorter exposure time than the second digital image” as currently claimed.
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 would be objected to because the prior art of record fails to teach or suggest wherein the region of interest is a first region of interest, the method further comprising: identifying one or more saturated pixels in the second digital image; identifying a second region of interest encompassing at least some of the saturated pixels in the second digital image, the second region of interest being smaller than the first region of interest; and capturing a third digital image of the target using the electronic array light sensor, the third digital image encompassing only the second region of interest, and the third digital image being captured with a shorter exposure time than the second digital image, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Grill in view of Kaplinsky discloses the method of claim 1, however, Grill in view of Kaplinsky fails to teach or suggest “identifying one or more saturated pixels in the second digital image; identifying a second region of interest encompassing at least some of the saturated pixels in the second digital image, the second region of interest being smaller than the first region of interest; and capturing a third digital image of the target using the electronic array light sensor, the third digital image encompassing only the second region of interest, and the third digital image being captured with a shorter exposure time than the second digital image” as currently claimed.
Claims 9 and 10 would be objected to based on their dependence on claim 8.
Claim 11 would be objected to because the prior art of record fails to teach or suggest wherein the region of interest is a first region of interest, the method further comprising: identifying one or more saturated pixels in the second digital image; subdividing the first region of interest into one or more progressively smaller regions of interest; and capturing one or more additional digital images of the one or more progressively smaller regions of interest using progressively smaller exposure times, until a digital image is obtained having no saturated pixels, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Grill in view of Kaplinsky discloses the method of claim 1, however, Grill in view of Kaplinsky fails to teach or suggest “wherein the region of interest is a first region of interest, the method further comprising: identifying one or more saturated pixels in the second digital image; subdividing the first region of interest into one or more progressively smaller regions of interest; and capturing one or more additional digital images of the one or more progressively smaller regions of interest using progressively smaller exposure times, until a digital image is obtained having no saturated pixels” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Makino (United States Patent Application Publication 2012/0249862) teaches a method of chemiluminescent imaging.
Swihart et al. (United States Patent Application Publication 2015/0172526) teaches a method of contact imaging.
Kotchou et al. (United States Patent Application Publication 2013/0243283) teaches a method of chemiluminescent imaging.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696